Filed:   March 16, 2001

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                           Nos. 99-2533(L)
                        (CA-98-66-1, CA-99-3)



CM, etc., et al.,

                                              Plaintiffs - Appellants,

           versus


The Board of Education of Henderson County,
etc., et al.,

                                               Defendants - Appellees.



                              O R D E R



     The court amends its opinion filed February 21, 2001, as

follows:

     On page 3, section 1, line 1 -- counsel’s firm name is cor-

rected to read “The Law Firm of Paul L. Erickson.”

     On page 5, first paragraph, line 1 -- a period is added after

the abbreviation “Stat.”

                                          For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CM, a minor, by and through her
parents, JM and EM, and on their
own behalf,
Plaintiffs-Appellants,

v.

THE BOARD OF EDUCATION OF
HENDERSON COUNTY, a/k/a
Henderson County Public Schools;
DAN G. LUNSFORD, Education
Department Superintendent; LINDA
                                   No. 99-2533
R. HAWK, Chairman; JACKIE H.
HORNSBY, Vice Chairman; ERVIN W.
BAZZLE; BRENDA O. BROCK; ALLEN
A. COMBS; THOMAS E. ORR; THOMAS
B. PRYOR; JUDY DIANE HARTMAN
COOK, in their official and
individual capacities,
Defendants-Appellees,

STATE OF NORTH CAROLINA,
Intervenor.
M.E.; P.E., on their behalf and on
behalf of their son, C.E.,
Plaintiffs-Appellants,

v.

THE BUNCOMBE COUNTY BOARD OF
EDUCATION, a/k/a Buncombe County
Public Schools,
Defendant-Appellee,
                                                                No. 00-1101
and

STATE OF NORTH CAROLINA,
Intervenor.

UNITED STATES OF AMERICA; NORTH
CAROLINA SCHOOL BOARDS
ASSOCIATION,
Amici Curiae.

Appeals from the United States District Court
for the Western District of North Carolina, at Asheville.
Lacy H. Thornburg, District Judge.
(CA-98-66-1, CA-99-3)

Argued: December 4, 2000

Decided: February 21, 2001

Before WIDENER and MOTZ, Circuit Judges, and
Terrence W. BOYLE, Chief United States District Judge
for the Eastern District of North Carolina, sitting by designation.

_________________________________________________________________

Affirmed in part and reversed and remanded in part by published
opinion. Judge Motz wrote the opinion, in which Judge Widener and
Chief Judge Boyle joined.

_________________________________________________________________

                   2
COUNSEL

ARGUED: Paul Lawrence Erickson, THE LAW FIRM OF PAUL L.
ERICKSON, Asheville, North Carolina; Peter W.D. Wright,
Deltaville, Virginia, for Appellants. Kevin Kendrick Russell,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Amicus Curiae United States. Ann L. Majestic, THAR-
RINGTON SMITH, L.L.P., Raleigh, North Carolina; Christopher
Zemp Campbell, ROBERTS & STEVENS, P.A., Asheville, North
Carolina, for Appellees. Joyce S. Rutledge, Assistant Attorney Gen-
eral, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Intervenor. ON BRIEF: Michael F. Easley,
Attorney General of North Carolina, Thomas J. Ziko, Special Deputy
Attorney General, NORTH CAROLINA DEPARTMENT OF JUS-
TICE, Raleigh, North Carolina, for Intervenor. Bill Lann Lee, Acting
Assistant Attorney General, Mark L. Gross, Rebecca K. Troth,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Judith A. Winston, General Counsel, Kala Shah Surprenant,
UNITED STATES DEPARTMENT OF EDUCATION, Washington,
D.C., for Amicus Curiae United States. Elaine M. Whitford, THAR-
RINGTON SMITH, L.L.P., Raleigh, North Carolina; Allison B.
Schafer, NORTH CAROLINA SCHOOL BOARDS ASSOCIATION,
Raleigh, North Carolina, for Amicus Curiae Association.

_________________________________________________________________

OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

We consider today, as a matter of first impression, whether a state
statute, providing that a request for a due process hearing must be
filed within sixty days of an agency decision, is inconsistent with the
Individuals with Disabilities Education Act (IDEA). We conclude that
as long as a party seeking such a hearing is supplied with the required
statutory notice, this limitations period does not conflict with federal
policies embodied in the IDEA.

I.

Both cases before us involve requests for IDEA services on behalf
of autistic children. The North Carolina public school system has

                  3
developed a nationally recognized program for educating autistic chil-
dren known as the TEACCH program. But the parents of both chil-
dren involved in these cases concluded that the Lovaas program, a
rival method for the education of autistic children, offered their chil-
dren more hope for a normal life. Accordingly, the parents placed
their children in Lovaas therapy. When the parents asked school offi-
cials to reimburse them for the cost of the Lovaas program under the
IDEA, those officials refused. Both sets of parents continued to nego-
tiate for a time with school administrators, and then filed petitions for
due process hearings. State administrative law judges (ALJs) dis-
missed all or most of the claims in these petitions as untimely.

We first briefly outline the statutory scheme at issue here and then
the specific relevant facts of the two cases before us.

A.

The IDEA creates a federal grant program to assist state and local
agencies in educating disabled children. See 20 U.S.C. § 1412 (1994
& Supp. IV 1998). To receive funds under the IDEA, states must pro-
vide disabled children with the opportunity to receive a "free appro-
priate public education," § 20 U.S.C. § 1412(a)(1), by providing
special education and related services in an "individualized education
program" (IEP). 20 U.S.C. § 1412(a)(4). "[T]o ensure that children
with disabilities and their parents are guaranteed procedural safe-
guards with respect to the provision of free appropriate public educa-
tion," the IDEA requires states to establish and follow certain
procedures. 20 U.S.C. § 1415(a). Among these is the requirement
that, if parents of a disabled child and an educational agency disagree
as to the appropriateness of an IEP or a question of financial responsi-
bility, parents have the right to resolve the matter at an "impartial due
process hearing, which shall be conducted by the State educational
agency or by the local educational agency, as determined by State law
or by the State educational agency." 20 U.S.C. § 1415(f).

North Carolina has implemented the IDEA in N.C. Gen. Stat.
§ 115C-111, et seq. (1999). In this statute, as instructed by the IDEA,
North Carolina has provided parents the right to an impartial due pro-
cess hearing, which is referred to in state law as a "[r]ight of [r]eview"

                   4
at a "contested case" hearing. N.C. Gen. Stat. § 115C-116(c); N.C.
Gen. Stat. § 150B-23.

The IDEA itself imposes no time limit on the period in which par-
ents may request a due process hearing. The chapter of the North Car-
olina code implementing the IDEA, however, directs that "[e]xcept as
otherwise provided in this section, the administrative review shall be
initiated and conducted in accordance with Article 3 of Chapter 150B
of the General Statutes, the Administrative Procedure Act [APA]."
N.C. Gen. Stat. § 115C-116(d).

The North Carolina APA, in turn, provides that "a contested case
shall be commenced by filing a petition." N.C. Gen. Stat. § 150B-
23(a). It further provides:

        Unless another statute or a federal statute or regulation sets
        a time limitation for the filing of a petition in contested
        cases against a specified agency, the general limitation for
        the filing of a petition in a contested case is 60 days. The
        time limitation, whether established by another statute, fed-
        eral statute, or federal regulation, or this section, shall com-
        mence when notice is given of the agency decision to all
        persons aggrieved who are known to the agency by personal
        delivery or by the placing of the notice in an official deposi-
        tory of the Unites States Postal Service wrapped in a wrap-
        per addressed to the person at the latest address given by the
        person to the agency. The notice shall be in writing, and
        shall set forth the agency action, and shall inform the per-
        sons of the right, the procedure, and the time limit to file a
        contested case petition. When no informal settlement
        request has been received by the agency prior to issuance of
        the notice, any subsequent informal settlement request shall
        not suspend the time limitation for the filing of a petition for
        a contested case hearing.

Id. § 150B-23(f) (emphasis added).

B.

In M.E., the family moved to North Carolina from Maryland in
August 1995, after C.E. had been diagnosed as autistic at a TEACCH

                   5
center in North Carolina. When the family arrived in North Carolina,
C.E.'s parents initially placed C.E. in a Lovaas program. Pleased with
C.E.'s progress, in March 1996 his parents contacted the Buncombe
County school authorities seeking funding for the Lovaas program
under the IDEA. Extensive negotiations followed, including several
meetings, letters, and the preparation of a draft IEP. C.E.'s parents
repeatedly rejected any proposed placement of C.E. other than in the
Lovaas program.

In June 1997, the parents decided that C.E. had substantially recov-
ered because of the Lovaas therapy and wished him placed in regular
public school classes. In that same month, C.E. was medically re-
evaluated and school officials agreed with the parents that C.E. was
no longer disabled.

In July 1997, the parents again requested funding for C.E.'s past
participation in the Lovaas program. The parents and attorneys for the
Buncombe County Board of Education exchanged letters in August
1997 discussing "settlement" of this claim. In neither the August let-
ters, nor in any prior or subsequent correspondence, did the Board
state that it was providing written notice of its final decision to deny
all but nominal reimbursement for the Lovaas program or that the
applicable limitations period for filing a petition for a due process
hearing was sixty days from the date of that denial. The Board did
forward with one of the August letters a copy of the current IDEA
notice and attorneys' fees provisions, as well as recently amended
North Carolina "mediation provisions."

In April 1998, the parents filed a petition for a due process hearing,
seeking reimbursement for C.E.'s Lovaas therapy. A state ALJ found
that one of the Board's August 1997 "settlement" letters was "final
rejection" of the parents' reimbursement claim, and that their petition
had been filed 257 days after the August letter, on April 22, 1998. The
ALJ concluded that the Board provided the parents "with the requisite
notice pursuant to § 150B-23." Accordingly, the ALJ held that the
parents' petition was untimely. A state review officer affirmed this
decision. The parents then filed a complaint in the district court,
which granted summary judgment to the Board, reasoning that the
ALJ had correctly ruled that the 60-day limitations period barred the
claim.

                  6
The facts of CM are similar to those in M.E. CM was diagnosed
with autism at age two and her parents brought her from New Hamp-
shire to North Carolina to take advantage of the TEACCH program.
In 1993, CM began the TEACCH program, where she made educa-
tional progress. However, after learning of Lovaas therapy, CM's par-
ents removed her from TEACCH and enrolled her in the Lovaas
program.

In December 1994, CM's parents asked Henderson County school
authorities to fund her participation in the Lovaas program under the
IDEA. After a series of meetings, school officials proposed an IEP for
the 1995-1996 school year, which placed CM in a full day program
with TEACCH. This IEP was mailed to the parents on February 16,
1995, with an accompanying letter explaining why school officials
believed that the IEP set forth an appropriate plan for CM. The Febru-
ary 16, 1995 letter also discussed the possibility of mediation,
explaining that mediation "does not in any way limit or delay a formal
due process hearing or other legal procedure." Finally, the letter noted
that "[y]ou indicated that you have a copy of the Handbook of Par-
ent's Rights, which outlines appeal options available" and forwarded
another copy of the handbook to the parents. Again, neither in this let-
ter nor in later communications did the school board state that it was
providing written notice of its final decision to deny reimbursement
for the Lovaas program or that the applicable 60-day limitations
period for requesting a due process hearing had been triggered.

The parents responded by requesting first mediation and then a re-
evaluation of CM by outside consultants. Although the parents and
school authorities exchanged numerous letters, mediation never
occurred; however, outside consultants did re-evaluate the child. As
the previous IEP was about to expire, school officials began to pre-
pare a new IEP for CM. After further negotiation and re-evaluation
of CM, school officials and CM's parents participated in IEP meet-
ings during August and September 1996 for the 1996-1997 school
year. The 1996-1997 IEP again proposed placing CM in the
TEACCH program, and the parents again objected, favoring the
Lovaas program.

On November 1, 1996, the parents filed a petition for a due process
hearing, seeking reimbursement for CM's participation in the Lovaas

                  7
program for the 1993-1994, 1994-1995, and 1995-1996 school years
and placement in Lovaas therapy in the 1996-1997 school year. That
petition was consolidated with a petition that CM's parents had filed
on June 25, 1996, seeking reimbursement for costs associated with
obtaining outside evaluation of CM. On March 24, 1997, another state
ALJ (not the ALJ that ruled in M.E.) found the parents' claims
untimely and granted summary judgment to the Henderson County
schools with respect to the reimbursement claims and assertion of
IDEA violations in the 1993-1994, 1994-1995, and 1995-1996 school
years. The ALJ reasoned that the parents' "rights to file a contested
case expired 60 days after the February 16, 1995 correspondence." On
December 11, 1997, after a multi-day hearing, still another ALJ
entered a final order finding the 1996-1997 proposed IEP appropriate.
On March 3, 1998, a state review officer affirmed all of these deci-
sions.

The parents then filed a complaint in the district court seeking to
recover on the claims rejected by the ALJs, asserting new IDEA
claims for the 1997-1998 and 1998-1999 school years, and a host of
other new contentions. Ultimately, the district court rejected all of the
parents' claims.1
                1 With respect to the 60-day limitations period, the
court concluded that the ALJ had properly applied that limitations
period to bar the parents' claims for the 1993-1994, 1994-1995, and
1995-1996 school years.

We consolidated M.E. and CM on appeal and permitted the State
of North Carolina to intervene as an appellee, urging affirmance. We
also permitted the North Carolina School Boards Association to
appear as an amicus, urging affirmance, and the United States to
appear as an amicus, urging reversal. We appreciate the assistance of
the intervenor and amici.
_________________________________________________________________

1 In addition to arguments related to the limitations issue, CM raises
other contentions on appeal including claims based on asserted proce-
dural violations during the administrative process and a claim for reim-
bursement for the 1996-97 school year. We have considered all of these
contentions and have concluded that the district judge properly rejected
them. Accordingly, we affirm those portions of the judgment on the rea-
soning of the district judge. We also reject as meritless CM's contentions
that asserted procedural irregularities in the district court require reversal.

                  8
II.

Although the IDEA itself sets no limit on the time in which parents
may request a due process hearing, no party before us (nor any amici)
maintains that parents have an unlimited period in which to request
such a hearing. Rather, all agree that the most appropriate limitations
period should be borrowed from state law and that borrowed period
should control the time allowed to request an IDEA due process hear-
ing.

When Congress fails to provide a statute of limitations, federal
courts borrow the most analogous state statute of limitations, provided
that it is not inconsistent with underlying federal policies. See County
of Oneida v. Oneida Indian Nation, 470 U.S. 226, 240 (1985). There-
fore, we must first evaluate which North Carolina statute of limita-
tions constitutes the most analogous limitations period. Next we must
decide whether that period is in any way inconsistent with the federal
policies contained in the IDEA.2
                               2
_________________________________________________________________

2 The limitations period we consider today governs only state adminis-
trative hearings, access to which is traditionally governed by the states.
It does not establish the period for filing an IDEA action in federal court.
Indeed, the limitations period in question governs special education pro-
ceedings in a state tribunal that necessarily commence and conclude
before a federal cause of action ever arises. See Kirkpatrick v. Lenior
County Bd. of Educ., 216 F.3d 380, 387 (4th Cir. 2000) (IDEA cases in
federal court are not "appeals" from state agency decisions, but rather
original actions filed in district court). Because Congress arguably left
the creation of a limitations period for requesting a state administrative
hearing to the states, one might contend that "borrowing" is unnecessary
here. However, we implicitly rejected this view in Manning v. Fairfax
Co. Sch. Bd., 176 F.3d 235 (4th Cir. 1999), when we held, in a case from
Virginia, that the borrowing analysis was the appropriate method of
determining the limitations period for filing requests for IDEA adminis-
trative due process hearings. Moreover, the parents, the State of North
Carolina, the United States, and the only two other circuits to have con-
sidered the question have all employed the borrowing analysis in this sit-
uation. See Strawn v. Missouri State Bd. of Educ., 210 F.3d 954 (8th Cir.
2000); Murphy v. Timberlane Reg'l Sch. Dist., 22 F.3d 1186 (1st Cir.
1994). Accordingly, we apply that analysis here. We note, however, that
even if the choice of a limitations period was regarded as a matter left

                  9
The school board, the State of North Carolina, and their amicus
contend that the most appropriate limitations period for an initial
request for an IDEA due process hearing in North Carolina is 60 days
and that this period should, therefore, be borrowed. They rely on N.C.
Gen. Stat. § 115-116(d), which directs that initiation of administrative
due process hearings in special education cases be conducted in
accordance with the state administrative procedure act, which, in turn,
provides a 60-day limitations period. See N.C. Gen. Stat. § 150B-
23(f).

The parents and their amicus, the United States, assert that borrow-
ing this short limitations period would be "inconsistent with the
IDEA's purposes because it ensures that many legitimate claims will
be forfeited through inadvertence or inability to locate representation
in such a short time, rendering ineffective the protections Congress
created for children with disabilities." Brief of United States at 20.
Furthermore, they maintain that such a short period would "interfere
with attempts by the parents and school to seek an amicable resolu-
tion short of litigation by forcing administrative review almost imme-
diately upon completion of the IEP process." Id. They suggest that
North Carolina's catch-all three-year statute of limitations for statu-
tory actions for which no limitations period is otherwise provided, see
N.C. Gen. Stat. § 1-52(2), constitutes a better borrowing choice.

Logic virtually compels the conclusion that a state special educa-
tion statute, specifically enacted to comply with the IDEA, like N.C.
Gen. Stat. § 115C-116, constitutes the state statute most analogous to
the IDEA. Accordingly, when a state legislature incorporates into its
own special education statute a limitations period, as the North Caro-
lina legislature has here, that period almost certainly constitutes the
state limitations period for IDEA purposes. See generally Schimmel
v. Spillane, 819 F.2d 477, 481 (4th Cir. 1987); see also Cleveland
Heights-Univ. Heights Sch. Dist. v. Boss, 144 F.3d 391, 397 (6th Cir.
_________________________________________________________________

to the states, a federal court would still have to determine that a state's
choice of limitations period did not conflict with the federal policies ani-
mating the IDEA. We believe that analysis would involve many of the
same considerations discussed above and would lead to the same conclu-
sion we reach here.

                  10
1998); Dell v. Board of Educ., 32 F.3d 1053, 1060 (7th Cir. 1994).
Thus, we hold the 60-day limitations period in § 150B-23 is the
period associated with the state statute, § 115C-116, most analogous
to the IDEA.3
            3

Whether that 60-day statute of limitations is inconsistent with fed-
eral policies animating the IDEA, however, presents a more difficult
question. To resolve it, we must first ascertain what policies Congress
intended to further in the IDEA. Congress enacted the IDEA "to
ensure that all children with disabilities have available to them a free
appropriate public education that emphasizes special education and
related services designed to meet their unique needs." 20 U.S.C.
§ 1400(d).

To achieve that purpose, the Act embodies a federal policy that
IDEA disputes should be resolved quickly to ensure that disabled
children receive their statutorily guaranteed free appropriate public
education while they can most benefit from it. The Act's requirement
of yearly placement reassessment, 20 U.S.C. § 1414(d)(4), demon-
strates Congress's understanding that children develop quickly, and
that once-correct placement decisions can soon become outdated. If
a limitations period is too long, remedies may be delayed by months
or years of litigation and become anachronistic before ever being
implemented. The Act's intent would obviously be thwarted if place-
ment decisions were not carried out until after a child could benefit
from those placements. Senator Williams, the IDEA's principal
_________________________________________________________________

3 We recognize that Shook v. Gaston County Bd. of Educ., 882 F.2d 119
(4th Cir. 1989), involves a limitations period in an IDEA case from
North Carolina. That case, however, concerned a statute of limitations
for filing an IDEA action in federal court, rather than statute of limita-
tions for an administrative claim. Moreover, in Shook, the sole question
was whether a disabled adult could bring an action to obtain reimburse-
ment for special education services incurred while she was a minor. We
held she could. In doing so, we assumed, and no party argued to the con-
trary, that North Carolina's three year catch-all statute of limitations, N.
C. Gen. Stat. § 1-52(2), applied, and we concluded that this statute had
been tolled while the plaintiff was a minor. Because we had no occasion
to consider § 150B-23(f) or even engage in the borrowing analysis,
Shook with its vastly different focus provides no authority for application
of § 1-52(2) rather than § 150B-23(f) in the case at hand.

                  11
author, recognized this in the final Senate debate, stating that "I can-
not emphasize enough that delay in resolving matters regarding the
education program of a handicapped child is extremely detrimental to
his development." 121 Cong. Rec. 37,416 (1975).

An equally important IDEA policy is to encourage parents to par-
ticipate in the education of their disabled children and to provide them
with the procedural tools to enforce the mandate of the Act. Indeed,
the Supreme Court has specifically recognized the centrality of this
federal policy:

        It seems to us no exaggeration to say that Congress placed
        every bit as much emphasis upon compliance with proce-
        dures giving parents and guardians a large measure of par-
        ticipation at every stage of the administrative process . . . as
        it did upon the measurement of the resulting IEP against a
        substantive standard.

Board of Educ. v. Rowley, 458 U.S. 176, 205-206 (1982).

Thus, the IDEA requires that schools collaborate with parents in
developing IEPs, 20 U.S.C. § 1414(d)(1)(B), directs states to provide
a due process hearing for parents who disagree with school authori-
ties' decisions involving their child's education, 20 U.S.C. § 1415(f),
and establishes a parental right to file an action in federal court if dis-
satisfied with the result of that due process hearing, 20 U.S.C.
§ 1415(i)(2). An unduly short limitations period might eliminate the
intended collaborative nature of the IDEA; parties will not continue
to negotiate if parents are forced too quickly to initiate a due process
hearing to preserve their rights. Moreover, to take advantage of their
right to a due process hearing and judicial review, parents must have
sufficient time to understand any adverse decision by school authori-
ties, evaluate any IDEA claim arising from an adverse decision, hire
an attorney if necessary, and then proceed to challenge the adverse
decision. Congress did not establish procedural rights as impediments
to IDEA claims or as a means to foreclose parental involvement in
their children's education. Rather, these rights were created to supply
a simple and efficient method to encourage parental participation and
facilitate parental enforcement of the IDEA.

                   12
So important did Congress find this policy that it specifically
directed school officials to provide parents of disabled children with
all necessary information regarding the procedures guaranteed by the
Act so that parents could take advantage of its protections. For exam-
ple, the IDEA requires school authorities to supply detailed written
notice whenever they propose or refuse to initiate or change the iden-
tification, evaluation, or placement of a child. See 20 U.S.C.
§§ 1415(b)(3) and (c). The Act also mandates that at several distinct
phases of negotiations between parents and school officials, school
officials must provide parents with a procedural safeguard notice. See
20 U.S.C. § 1415(d). Again, the notice must be detailed and, among
other things, must contain information about the right to a due process
hearing. See 20 U.S.C. § 1415(d)(2). The policy behind these detailed
notice requirements is obvious. Congress wanted to eliminate the pos-
sibility that disabled children would lose their right to benefits or that
parents would forfeit their role in their children's education because
of ignorance of the Act and its procedural safeguards; hence, Con-
gress placed the onus upon school authorities to inform parents of
their IDEA rights.

In the context of original judicial IDEA actions (sometimes inaccu-
rately described as "appeals" from state administrative due process
hearings, see Kirkpatrick v. Lenoir Co. Bd. of Educ., 216 F.3d 380,
385 (4th Cir. 2000)), federal courts have struggled to accommodate
these competing policies. Some have upheld short limitations periods
as consistent with the policy of "speedy resolution of IDEA-related
disputes" and simply ignored the question of whether such short peri-
ods improperly interfere with parental involvement and procedural
rights. See, e.g., Boss, 144 F.3d at 397 & n.6 (adopting 45-day limita-
tions period); Adler v. Educ. Dept. of New York, 760 F.2d 454, 459-
60 (2d Cir. 1985) (adopting 4-month limitations period). Other courts
have found short limitations periods fundamentally inconsistent with
the IDEA's policy of "parental participation in decision making pro-
cedures" and its panoply of guaranteed procedural rights, and so have
rejected such periods without much consideration of the countervail-
ing policy of quick resolution of IDEA disputes. See, e.g., Birming-
ham v. Omaha Sch. Dist., 220 F.2d 850, 855 (8th Cir. 2000); Scokin
v. Texas, 723 F.2d 432, 436-37 (5th Cir. 1984); Tokarcik v. Forest
Hills Sch. Dist., 665 F.2d 443, 451-53 (3d Cir. 1981).

                  13
The better-reasoned cases have attempted to take account of all rel-
evant federal policies. They have upheld a short limitations period
only when satisfied that it was accompanied by features that could
"significantly mitigate" infringement on procedural rights and paren-
tal participation; most notably, these courts have found a requirement
in the IDEA that school authorities provide "clear notice" of the rele-
vant limitations period. See, e.g., Spiegler v. District of Columbia,
866 F.2d 461, 467 (D.C. Cir. 1989). See also Amann v. Town of Stow,
991 F.2d 929, 932 (1st Cir. 1993). If parents receive such notice and
nonetheless fail to act within the allotted time, their claims are barred,
see Amann, 991 F.2d at 933, but if parents do not receive this notice,
school authorities cannot invoke limitations against them, see
Spiegler, 866 F.2d at 467.

In Schimmel, we, too, attempted to balance the various federal poli-
cies embodied in the IDEA. 819 F.2d 477. We concluded that a "very
short limitations period would conflict with the federal policies," and
instead Virginia's one-year catch-all statute of limitations best fur-
thered these policies. Id. at 482. Our "most serious concern" with the
suggested alternative 30-day limitations period was that parents
unrepresented by counsel might be "unaware of" and so "unfairly
penalized by a very short" limitations period. Id. Although we recog-
nized that it had been held that the IDEA required that "educational
agencies inform parents of the applicable limitations period," it was
"not clear to us" that the IDEA "actually impose[d] such a duty on
educational agencies." Id. Moreover, in Schimmel, the Virginia 30-
day statute of limitations clearly contained no such obligation, and the
defendant school board specifically contended that"it had no duty to
inform the [parents] of the statute of limitations." Id. Given these
facts, we held that the "one-year statute of limitations . . . str[uck] an
appropriate balance between the need for speedy resolution of dis-
putes and the need to ensure that the parties have a fair opportunity
to obtain judicial review." Id. at 483. 4
_________________________________________________________________

4 In Schimmel, we did not specifically resolve the question of whether
the IDEA (in 20 U.S.C. § 1415(b)(1)(D)(1982) now recodified and
expanded in § 1415(b)-(d)) requires educational agencies to inform par-
ents of the applicable limitations period and we need not resolve that
question in this case in view of the fact that N.C. Code § 150B-23(f)
clearly does require this.

                   14
Recently, in Manning v. Fairfax Co. Sch. Bd., 176 F.3d 235 (4th
Cir. 1999), we considered what limitations period applied to initiation
of IDEA administrative due process hearings in Virginia. We were
not asked to apply a short "30 to 60-day statute of limitations," id. at
239 n.3, but rather, were faced with a choice of no limitations period,
a five-year limitations period, or the one-year catch-all period. Id. at
238. In this context, we followed Schimmel and borrowed the same
general one-year catch-all limitations period borrowed in that case.
We reasoned that "[t]here is nothing to persuade us that disputes in
administrative IDEA proceedings are so different in nature from those
in judicial IDEA actions as to justify application of disparate limita-
tions periods." Id. at 239.5
                           5 Moreover, we quoted with approval Schim-
mel's determination that the one-year limitations period struck an
"appropriate balance" for the competing policies embodied in the
IDEA, remarking that this period was "not so prohibitively short . . .
that it undermine[d] the IDEA's policy of providing parents an oppor-
tunity to protect their disabled children's educational rights." Id.
_________________________________________________________________

5 In so commenting, we did not hold that the two contexts present iden-
tical issues. In fact, some factors suggest that a longer limitations period
might be warranted in the administrative context. After all, a failure to
meet the administrative limitations period forecloses not just a federal
judge's second or third look at a question, but any review of it by an
impartial decision-maker. See Murphy, 22 F.3d at 1192. Furthermore, at
the administrative due process hearing, parents must formulate the
issues, gather evidence, prepare witnesses, and create a record; arguably,
this task requires more time than that needed to prepare for judicial
review. On the other hand, other factors suggest that a longer limitations
period is appropriate in the judicial context. Arguably, preparing a com-
plaint initiating a federal lawsuit, which must meet the requirements of
federal law, requires more time and expertise than filing an informal one-
page administrative petition. Moreover, Congress's concern that IDEA
disputes be quickly resolved seems to have focused on eliminating
lengthy administrative proceedings, rather than on limiting the time for
seeking judicial review. See Tokarcik, 665 F.2d at 454 n.20. In sum,
somewhat different issues are involved in the two contexts but these
point both ways and in Manning we concluded that these differences did
not justify adoption of different limitations periods. Of course, in Man-
ning we were not confronted with the situation in which a state legisla-
ture had specifically enacted different limitations periods in the
administrative and judicial contexts.

                   15
Schimmel, Manning, and the out-of-circuit cases provide some
helpful guidance in elaborating on the relevant policy concerns and
appropriate balancing approach. Moreover, Schimmel establishes cir-
cuit precedent that a generally applicable, very short limitations
period for IDEA actions in federal court, without any requirement that
school authorities provide clear notice of the limitations period, is
inconsistent with federal policies embodied in the IDEA. Although in
Manning we were not confronted with an argument urging adoption
of a very short limitations period, we certainly suggested that for sim-
ilar reasons such an abbreviated limitations period for initiation of an
IDEA administrative due process hearing would also conflict with
these policies. See Manning, 176 F.3d at 239 and n.3 (relying on
Schimmel's determination as to the proper balance of federal interests,
holding that the one-year period was "not prohibitively short," and
noting that school authorities did not claim that a 30 or 60-day limita-
tions period applied). However, no case -- not Schimmel, not Man-
ning, not any of the out-of-circuit precedent-- has considered the
application of a statutory scheme like that encompassed in N.C. Gen.
Stat. § 115-116(d) and § 150B-23(f) to requests for IDEA administra-
tive due process hearings.66

Indeed, the North Carolina statutory scheme apparently differs in
a fundamental respect from any statute previously considered by any
court in any IDEA context. It contains an explicit requirement that
school authorities clearly and fully notify parents of the limitations
period. Under North Carolina law, the 60-day limitations period only
commences "when notice is given of the agency decision to all per-
sons aggrieved who are known to the agency." N.C. Gen. Stat.
§ 150B-23(f). Moreover, "[t]he notice shall be in writing, and shall
_________________________________________________________________

6 The only other appellate opinions to have determined what limitations
period applies to initial requests for IDEA due process hearings are no
more apposite than Manning. See Strawn, 210 F.3d 954; Murphy, 22
F.3d 1186. Like Manning, neither involves a very short limitations
period, or one requiring notice of its commencement. Rather, both
Strawn and Murphy focus on determining whether a multi-year limita-
tions period frustrated the federal policy that IDEA claims be quickly
resolved. See Strawn, 210 F.3d at 957 (5-year limitations period is too
long); Murphy, 22 F.3d at 1192-1194 (6-year limitations period not too
long).

                  16
set forth the agency action, and shall inform the [aggrieved] persons
of the right, the procedure, and the time limit to file a contested case
petition." Id. (emphasis added). Thus, without clear and complete
written notice that a final agency decision has been taken, that parents
can contest the decision by filing a petition for a due process hearing,
and that such petitions must be filed within 60 days of the contested
agency decision, § 150B-23(f)'s abbreviated limitations period is
never triggered. Not only do the school authorities concede that the
statute so directs, see, e.g., Brief of Appellee Buncombe County Bd.
of Educ. at 17 ("Section 150B-23(f) only applies to cases where a
school system triggers the provision by providing written notice of
the limitations period and notice of the school system's decision"),
but a review of North Carolina case law indicates that its courts would
not countenance any departure from, or relaxation of, statutory
requirements. See Clay v. Employment Sec. Comm'n , 457 S.E.2d 725,
727 (N.C. 1995) ("Statutes of limitations `should be not extended by
construction.'"); Pearson v. Nationwide Mut. Ins. Co., 382 S.E.2d
745, 748 (N.C. 1989) (requiring strict compliance with statutory
notice requirement); Williams v. Bowden, 494 S.E.2d 798, 800 (N.C.
App. 1998) (same); Cameron & Barkley v. American Ins. Co., 434
S.E.2d 632, 637 (N.C. App. 1993) (notice must be in exact form spec-
ified in statute).

Does § 150B-23(f)'s notice requirement sufficiently accommodate
the federal policies we found inconsistent with the short limitations
period in Schimmel? Obviously, this clear and specific notice provi-
sion does much to further the IDEA's strong commitment to inform-
ing parents fully of their procedural rights. It goes hand in glove with
the extensive notice provisions contained in the IDEA itself. See 20
U.S.C. §§ 1415(b)(3), (c), and (d). Moreover, the notice requirement
in § 150B-23(f) ameliorates "[o]ur most serious concern" in Schim-
mel, i.e., that parents would be "unaware of" and thus "penalized by
a very short" limitations period. Schimmel, 819 F.2d at 482.

On the other hand, this 60-day limitations period (although twice
as long as that at issue in Schimmel) does not provide a vast amount
of time for parents to exercise the right to a due process hearing. This
abbreviated time period also may be in some tension with the IDEA's
policy of encouraging parental collaboration in placement decisions
involving their children. Therefore, although the notice provision in

                  17
§ 150B-23(f) goes a long way to alleviating the concerns we voiced
in Schimmel, it is not clear that such a provision alone makes an oth-
erwise too-short limitations period acceptable. Given the holdings in
Schimmel and Manning, if the 60-day limitations period at issue here
had not been specifically selected by the state legislature to apply to
these actions, it would be a close question whether circuit precedent
required us to find it contrary to the policies embodied in the IDEA.

But, unlike the statutes at issue in Schimmel or Manning, the North
Carolina legislature has specifically mandated that the 60-day limita-
tions period applies to IDEA disputes. Thus, N.C. Gen. Stat. § 115(c)-
116(d), the portion of the North Carolina Code implementing the
IDEA and establishing IDEA due process hearings, provides that "ad-
ministrative review shall be initiated and conducted in accordance"
with N.C. Gen. Stat. § 150B-23, which in turn sets forth the 60-day
limitations period. Moreover, in doing so, North Carolina has acted
in full accord with the congressional directive that states conduct
administrative due process hearings "as determined by State law." 20
U.S.C. § 1415(f).

Manning and Schimmel did not implicate an attempt by a state to
legislate a statute of limitations specifically for IDEA proceedings.
When a state does do this, as North Carolina has, we believe a federal
court should give the chosen state limitations period special deference
when determining whether it conflicts with policies animating the
IDEA. See Boss, 144 F.3d at 397.7
                                7 Accordingly, although we recog-
nize that in Schimmel we concluded that policies embodied in the
IDEA required that we reject a short limitations period, we believe a
different result is required here. Principally because the statute at
issue here, unlike that in Schimmel, contains an express requirement
of clear and unambiguous notice of the agency action and of the com-
mencement and time of the limitations period, and also because, again
unlike Schimmel, the state expressly designated that this abbreviated
limitations period govern IDEA administrative proceedings, we con-
_________________________________________________________________

7 Of course, if the choice the state has struck is totally inconsistent with
the IDEA, a court must reject it. For example, a statute like that in
Schimmel would still unacceptably conflict with federal policies even if
it were part of a state special education statute specifically referencing
the IDEA.

                  18
clude that adoption of this 60-day limitations period is not inconsis-
tent with federal policies animating the IDEA.

III.

The parents in each case before us contend that even if we should
hold, as we now have, that the 60-day limitations period applies to
requests for IDEA administrative due process hearings in North Caro-
lina, it does not bar their claims because they did not receive the
required notice of the limitations period. The school authorities, of
course, argue to the contrary. In each case they rely on certain letters
sent to the parents.

In M.E., the school system maintains that two letters sent to the
parents in response to the parents' settlement demand meet the statu-
tory requirements of § 150B-23(f). On July 29, 1997, C.E.'s father
mailed to the school system's representative a long letter attempting
to settle the parents' claims for reimbursement and threatening resort
to a due process hearing if the school board did not provide reim-
bursement within ten days. The school responded in letters dated
August 7, 1997 and August 8, 1997. The first August letter states that
the school system was inclined to make a counter-offer of "some por-
tion of the expenses actually incurred," but notes that "[p]rior to mak-
ing any offer, however, the Board of Education must be consulted and
must approve the payment." The letter explains that school authorities
hoped to obtain "settlement authority, if any, within the next week."
It then notes the parents' ten-day threat and remarks that the parents
"of course, have the right to file a due process petition at any time,
however, the reality of school systems requires that the governing
board be consulted and that process takes time." The letter encloses
copies of the most current authorization of the IDEA and recent North
Carolina legislation amending state IDEA mediation rules. The sec-
ond letter is very short and simply makes a conditional counter-offer
to settle the parents' claim for $6,000 pending "final approval by the
Board."

In CM, school authorities rely upon a letter sent by the Director of
Programs for Exceptional Children of the Henderson County Schools,
to CM's parents on February 16, 1995. The letter accompanies that
year's proposed IEP for CM and explains in some detail the decisions

                   19
made in that IEP and the process leading to these decisions, including
previous discussions with the parents. The letter then mentions the
possibility of mediation, noting that while not mandatory "it is cer-
tainly a positive step in resolving differences" and "does not in any
way limit or delay a formal due process hearing or other legal proce-
dure." The letter concludes by noting that the parents had indicated
that they had a copy of the North Carolina "Handbook on Parents'
Rights, July, 1994, edition, which outlines appeal options available,"
and encloses another copy of the handbook.

In both cases, the ALJs determined that these facts demonstrated
that the school authorities provided the parents with the requisite
notice pursuant to § 150B-23(b). We find no error in the historical
facts found by the ALJs, but we believe that the ALJs misapplied the
law to the facts; the school authorities did not provide the statutorily
required notice. Although § 150B-23(f) does not require notice in a
specific form, it does, as the school boards and State concede, man-
date that parents be provided express written notice of the commence-
ment of the limitations period. As the State puts it, "the 60-day statute
-- by its terms -- cannot be applied to parents without notice." Brief
of Intervenor State of North Carolina at 6 n.4; see also Brief of
Appellee Buncombe County Bd. of Educ. at 16 ("In order for a claim
to be barred by the 60-day limitation in North Carolina . . . a school
system must affirmatively provide parents with notice of the 60-day
limitation."). In neither M.E. nor CM did the school system "affirma-
tively provide" the parents with the required notice, and so "by its
terms" the limitations period "cannot be applied to [the] parents."

Section 150B-23(f) instructs that the 60-day limitations period
begins only when aggrieved persons are provided written notice "of
the agency decision;" the notice must "set forth the agency action"
and inform aggrieved persons of "the right, the procedure, and the
time limit to file a contested case petition." N.C. Gen. Stat. § 150B-
23(f). To satisfy these requirements, the written notice must commu-
nicate that the agency has acted and that this action is one that triggers
the right to file, within sixty days, a contested case petition for a due
process hearing. Unless the school authorities do this, parents, who
will often have already engaged in lengthy negotiations with the
school system, will likely (and understandably) conclude that a school
is simply stating its present bargaining posture, which is open to fur-

                  20
ther negotiation and does not trigger any limitations period. The
instant cases illustrate this precise problem.

In M.E., the letters on which the school board relies merely articu-
late a conditional settlement counter-offer. They were part of on-
going negotiations; offers and counter-offers exchanged in this con-
text are rarely considered by their senders or recipients as the final
word on anything, even when they claim to be so. Of course, the
school system's letters here did not make this claim. Rather, both
were expressly made contingent on approval by the Board of Educa-
tion of Buncombe County. Indeed, it is hard for us to believe that, had
the parents accepted the school system's counter-offer, and the Board
had failed to ratify it, school authorities would not have expected
more negotiations to have ensued thereafter.8 8 These letters were part
of a lengthy correspondence between the parents and the school.
There was nothing about them to indicate to the parents that they had
more significance than any other letters received from school offi-
cials. Parents cannot be expected to divine that such correspondence
communicates conclusive agency action, which can be challenged
only by resort to a due process hearing and which triggers a short lim-
itations period to pursue such a challenge.

The letter relied upon in CM suffers from similar deficiencies. It
also is one in a series of communications between the school and the
parents. Although it admirably describes in some detail the action
taken by the school and the reason for that action, it does not in any
way indicate that the action is more significant than earlier actions
taken by the school as part of its continuing negotiations with the par-
ents. Again, nothing in the letter signals to the parents that this letter,
as opposed to other detailed letters from school officials received over
_________________________________________________________________

8 As noted above, in the midst of the August 7 letter, the school sys-
tem's representative stated that the parents had "the right to file a due
process petition at any time." The parents maintain that this statement
waived the school system's right to rely on the 60-day limitations period
and estopped it from doing so. For the reasons stated by the district court,
we reject these arguments. However, we believe that this comment does
effectively demonstrate that the letters were regarded at the time, by the
school system, as well as the parents, as a part of settlement negotiations,
not as a notice of an appealable completed agency decision.

                  21
a years-long negotiation process, triggered the limitations period.
Indeed, the letter's discussion of mediation, which the parents then
requested in writing four days later, combined with the many (more
than 60) subsequent letters exchanged between the parties, could well
have led the parents to conclude that this letter was nothing more than
one in a series of negotiation communications. Again, a parent cannot
be required to discern that such an innocuous letter constituted notice
of decisive agency action, which could be controverted only by an
impartial decision-maker after an administrative hearing, which had
to be requested within sixty days of the letter. 9

In sum, in neither case did the school systems' letters adequately
notify the parents that school authorities had reached a final decision
that could be challenged only in a due process hearing, which had to
be requested within sixty days. See Powers v. Indiana Dept. of Educ.,
61 F.3d 552, 558 n.7 (7th Cir. 1995) (holding that only when a parent
"received a final denial" of her claim by state department of education
did the limitations period begin). Cf. Spiegler, 866 F.2d at 649 (noting
that even when a notice of denial of claimed IDEA benefits was held
otherwise deficient, school authorities informed parents that the deci-
sion was "final."). Indeed, in neither case did the school systems' let-
ters provide any indication of the letters' importance sufficient to lead
a parent to suspect that those letters, among the many other similar
letters received from the school boards, had far more significant legal
consequences than appeared on their face.10   10
_________________________________________________________________

9 As in M.E., for the reasons stated by the district court, we reject CM's
claims that this letter provides grounds for estoppel because in it school
authorities assertedly lured the parents into continuing to negotiate with-
out ever raising limitations. By the same token, the school system's state-
ment in the letter that mediation "did not in anyway limit or delay a
formal due process hearing" could well, as the parents suggest, have con-
firmed their view that the parties could continue to negotiate without "in
any way limit[ing]" the parents' future right to "a formal due process
hearing." In other words, again as in M.E., the challenged statement,
while not estopping the school system from relying on the 60-day limita-
tions period, does evidence the "negotiating" character of the school sys-
tem's letter.

10 A school system's obligation to provide adequate notice is hardly
burdensome. As M.E. points out, satisfactory notice could have been

                  22
Nor, contrary to the school boards' assertions, did distribution of
the Handbook of Parents' Rights to the parents prior to these letters
(and in CM again with the assertedly critical letter) remedy the inade-
quacies of the letters. The handbook is a 23-page single-spaced man-
ual generally dispensed by local educational authorities to parents of
special education children in North Carolina. The manual contains a
summary of laws -- both the IDEA and the state special education
laws -- "governing the rights of parents" of disabled children and a
copy of federal regulations setting forth "procedural safeguards under
the IDEA." On page 12, the manual states that a parent "may file a
petition for an impartial due process hearing . . . to challenge the iden-
tification, evaluation, or placement of a child." In the next sentence,
the manual states that "[i]n order to exercise the right to a due process
hearing, the parent must file a petition within 60 days of written
notice of the contested action."

Unquestionably, the handbook provides parents with information
as to the correct procedure for filing a request for a due process hear-
ing and the length of the limitations period. What it does not do is tell
parents that the school system has issued a decision involving their
particular child that triggers commencement of the time limitations
for filing a request for due process hearing. A school system cannot
make parents "notice-proof" simply by periodically distributing publi-
cations containing the law setting forth the "right, procedure, and time
_________________________________________________________________

achieved as easily as adding a single sentence to the August 8 letter; such
a sentence could have been worded: "Pursuant to N.C. Gen. Stat. § 150B-
23 this letter constitutes your notice of final agency action, which you
have a right to contest at a due process hearing by filing a contested case
petition with the Office of Administrative Hearing; that petition must be
filed within sixty days of receipt of this letter or you will lose your right
to contest this action." The record in these cases reveals that North Caro-
lina ALJs and state hearing review appeal officers routinely include simi-
lar language in their opinions. Moreover, other boards of education in
North Carolina have apparently had little difficulty complying with the
notice requirement. See, e.g., Glen III v. Charlotte-Mecklenberg Sch. Bd.
of Educ., 903 F. Supp. 918, 925 (W.D.N.C. 1995).

                  23
limit" of a request for a due process hearing. See generally Canada
Life Assurance Co. v. Lebowitz, 185 F.3d 231 (4th Cir. 1999).11
                                                             11

The very reason that the North Carolina Supreme Court has refused
to extend statutes of limitations "by construction" is to "ensure that
parties have notice of the time limits applicable to their cases." Clay,
457 S.E.2d at 727 (emphasis added). Unless parents are informed that
an agency decision in their case has triggered the limitations period,
simply notifying them of the general right, procedure, and time limita-
tion to request a due process hearing is worthless. In holding that
there had been no satisfactory compliance with another statutory
notice requirement, we recently explained that statutory protections
"are meaningless" if those sought to be protected "do not know of
their existence," Thomas v. Grand Lodge of Int'l. Ass'n. of Machinists
& Aero. Workers, 201 F.3d 517, 520 (4th Cir. 2000); so, too, statutory
protections are meaningless when those sought to be protected do not
know that the limited time for invoking those protections has com-
menced.

Neither the letters relied on in these cases nor the handbook distrib-
uted to the parents sufficiently notified them that school authorities no
longer intended to negotiate, that they had reached a conclusive deci-
sion that could only be challenged at a due process hearing, which the
parents had to request within sixty days of receipt of the letters.
Accordingly, the school boards did not comply with § 150B-23(f) and
so cannot invoke that statute to bar consideration of M.E.'s claim to
reimbursement or CM's claim to reimbursement for the 1995-1996
school year.12
             12
_________________________________________________________________

11 For this same reason, the fact that one of the parents is an attorney,
familiar with special education law, does not cure the deficiency in the
letters. For purposes of this appeal, we assume that the attorney-parent
had actual knowledge that § 150B-23(f) required that a request for a due
process hearing be filed within 60 days of an agency decision in order
to contest that decision at a formal due process hearing. However, noth-
ing in the record indicates the attorney-parent had actual knowledge that
school authorities had issued what they considered to be an agency deci-
sion triggering this limitations period, and the parent specifically denies
such knowledge.

12 The basis for the district court's holding in CM that school authori-
ties provided notice with respect to the 1993-1994 and 1994-1995 school

                  24
IV.

To summarize, we affirm the district court's determination that the
Board of Public Education of Henderson County provided CM with
a free appropriate public education in the 1996-1997 school year. We
reverse the district court's determination that § 150B-23(f) bars
M.E.'s claim and CM's claim with regard to the 1995-1996 school
year, and we remand both cases for further proceedings consistent
with this opinion.

AFFIRMED IN PART AND REVERSED AND
REMANDED IN PART
_________________________________________________________________

years is unclear. It appears that the district court may not have actually
resolved this issue, focusing only on the notice provided as to the 1995-
1996 year. We remand this issue to the district court, expressing no view
on whether notice complying with the statute was provided in the earlier
years. We also note that although the ALJ found CM's parents' claims
for reimbursement in the 1993-1994 and 1994-1995 school years barred
for additional reasons, the district court did not address these reasons,
and so we will not consider them in the first instance.

                  25